Citation Nr: 0709904	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-31 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1970 to February 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

After the case was sent to the Board, the veteran submitted 
additional evidence that has not been reviewed by the RO.  In 
March 2007, his representative waived RO consideration of 
this additional evidence, permitting the Board to consider 
such records in the first instance.  See 38 C.F.R. § 
20.1304(c) (2006).  Hence, the claim will be considered on 
the current evidence of record. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A final rating decision dated in September 1982 denied 
the veteran's request to reopen his claim of service 
connection for schizophrenia on the grounds that new and 
material evidence had not been received.  

3.  The evidence received since the time of the prior final 
September 1982 rating decision indicates that the veteran's 
schizophrenia is attributable to service.  This evidence is 
neither cumulative nor redundant, it relates to an 
unestablished fact necessary to substantiate the claim and it 
raises a reasonable possibility of sustaining the claim. 

4.  The veteran's schizophrenia is attributable to his 
service as a Memorial Activities Specialist. 


CONCLUSIONS OF LAW

1.  The unappealed September 1982 rating decision that 
declined to reopen the veteran's claim for service connection 
of schizophrenia is final.  38 U.S.C.A. § 7105 (West  2002). 

2.  New and material evidence has been submitted to reopen a 
claim of service connection for schizophrenia and the claim 
is reopened.  38 U.S.C.A. §§ 5107(a), 5108 (West  2002); 38 
C.F.R. § 3.156(a) (2006). 

3.  Service connection for schizophrenia is established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Assessment of VA's application of the VCAA, 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), is not necessary given the favorable outcome 
of this case.  Any error in the failure to provide notice 
involving the downstream elements of rating and effective 
date is harmless at this time, and can be corrected by the RO 
following the Board's decision. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Laws and Regulations

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  The provisions of 38 C.F.R. § 3.156 (which 
defines "new and material evidence") were changed for 
claims filed on or after August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2006)).  The appellant's application to reopen was filed 
after August 29, 2001 (it was filed in September 2002); 
consequently, the current version of § 3.156 applies. 38 
C.F.R. § 3.156(a) (2006).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim. 

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic disorders, including a psychosis, service 
connection may be presumed to have been incurred in service 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2006).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Factual Background and Analysis

The veteran's claim of entitlement to service connection for 
schizophrenia was last denied in a September 1982 rating 
decision on the grounds that new and material evidence had 
not been submitted.  At that time, the evidence of record 
consisted of the veteran's service medical records, a 
December 1973 VA hospital report, and private medical records 
from the Central Louisiana State Hospital.  

As a whole, the evidence of record at the time of the 
September 1982 rating decision reveals psychiatric problems, 
but does not relate them to service.  The veteran's service 
medical records are silent for complaints or treatment of a 
psychiatric disorder.  The July 1973 VA hospital report 
reveals complaints of auditory hallucinations and a nervous 
disorder.  No diagnosis was made at this time and the veteran 
was discharged after approximately one month's 
hospitalization upon improvement.  The private medical 
records reveal a diagnosis of schizophrenia and alcohol 
addiction.  There is no discussion regarding the etiology of 
his psychiatric disorder.

Since the September 1982 rating decision, the RO has received 
several pieces of evidence.  In particular, it has received 
VA treatment records, Social Security Administration (SSA) 
records and records from the Bayview-Hunters Point Mental 
Health Clinic (Bayview).  

The SSA records and private medical records contain a 
diagnosis of schizophrenia and a history of psychiatric 
problems dating back to service or shortly thereafter.  In 
the Bayview records, it was noted that the veteran's 
condition was possibly related to post-traumatic stress 
resulting from his documented service in Vietnam, in which he 
served as a Memorial Activities Specialist, the civilian 
equivalent of a funeral attendant.  The SSA records date the 
veteran's psychiatric disability to the 1970s but give no 
definite time of the incurrence of schizophrenia.  VA 
treatment records note that although the history provided by 
the veteran was vague, it appeared that his psychiatric 
problems began in service or shortly thereafter.  

The Board finds particularly noteworthy August 2005 and 
October 2005 VA treatment notes that contain an assessment of 
schizophrenia and attribute the veteran's schizophrenia to 
service.  These treatment records contain statements made by 
VA psychiatrists that the veteran's mental health 
deteriorated at the time of his discharge, possibly before, 
and that his psychiatric disorder is due more likely than not 
to his service as a Memorial Activities Specialist.  

This evidence relating to the etiology of a psychiatric 
disorder is manifestly new and material.  Notably, the 
evidence of record at the time of the September 1982 rating 
decision did not shed any light as to when the veteran's 
schizophrenia was incurred.  The evidence received since that 
time dates the incurrence of the veteran's schizophrenia to 
sometime in the 1970s and also attributes schizophrenia to 
the veteran's period of service as a Memorial Activities 
Specialist.  Accordingly, the evidence directly addresses the 
unestablished relationship between service and the veteran's 
schizophrenia and the claim is reopened.  

The evidence is at least in equipoise that the veteran's 
schizophrenia is attributable to service.  The evidence does 
not establish that the veteran's schizophrenia manifested 
within one year following his discharge.  Although the 
veteran may have offered a history of a psychiatric disorder 
shortly after service, the first clinical evidence of a 
psychiatric disability is dated in November 1973, when he was 
first admitted to the VA hospital.  This is shortly over one 
year following his discharge; thus, presumptive service 
connection for a psychosis is not proper.  Nonetheless, it is 
clear from the veteran's personnel records that he served as 
a Memorial Activities Specialist and the competent medical 
evidence has attributed the veteran's schizophrenia to this 
service.  Accordingly, the evidence is at least balanced that 
the veteran's schizophrenia is attributable to service and 
the claim is granted.  








ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for schizophrenia is 
reopened. 

Entitlement to service connection for schizophrenia is 
granted.  



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


